Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
                                                  Status of the Application
2. Claims 1-2, 4-8 and 13 are pending under examination. Claims 9-12 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments and the amendment were fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  The rejection of claims under 35 USC 103(a) as being unpatentable over Rhonagi and Stratagene Catalog has been withdrawn in view of the amendment.
4. With reference to the rejection of claims under obviousness type of double patenting, the Applicant’s arguments have been considered and the rejection of claims over the claims in US patent 10,544,454 and 10,584,377 have been maintained since no terminal disclaimer has been filed. The co-pending application 16/752,875 is now a patent, thus the provisional obviousness type of double patenting has been withdrawn and rewritten with the issued patent (US 11,359,236). The rejection of claims over the claims in the copending application 16/719,031 has been withdrawn in view of the abandonment of the co-pending application.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 and 8 recites the limitation "the first nucleotide and the second nucleotide" in line 1-2 of the claims.  There is insufficient antecedent basis for this limitation in the claim because said limitation lacks support in the claim 1 upon which the claims depend. The metes and bounds of the claims are unclear and indefinite because it is not clear whether said limitations are referring to first two-base nucleotide analogue and second two-base analogue or to a first nucleotide analogue ad second nucleotide analogue of a two-base analogue.
Nonstatutory Double Patenting
6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
A. Claims 1-2, 4-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,544,454 (hereafter the ‘454). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2, 4-8 and 13 are within the scope of the claims in the patent ‘454, specifically the composition or kit composition of the claims1-2, 4-8 and 13 comprising a two-base nucleotide analog labeled with a first label and a second two-base analogue labeled with a second label is within the scope of the claims in the patent ‘454. The instant claims differ from the claims in the patent ‘454 in reciting a composition used in the method claims of the patent ‘454, which is considered as an obvious variation over the claims in the patent ‘454.
B. Claims 1-2, 4-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,584,377 (hereafter the ‘377). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2, 4-8 and 13 are within the scope of the claims in the patent ‘377, specifically the composition or kit composition of the claims1-2, 4-8 and 13 comprising a two-base nucleotide analog labeled with a first label and a second two-base analogue labeled with a second label is within the scope of the claims in the patent ‘377. The instant claims differ from the claims in the patent ‘377 in reciting a composition used in the method claims of the patent ‘377, which is considered as an obvious variation over the claims in the patent ‘377.
C. Claims 1-2, 4-8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11, 359,236 (hereafter the ‘236). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-2, 4-8, 13 are within the scope of the claims in the patent ‘236, specifically the composition or kit composition of the claims1-2, 4-8 and 13 comprising a two-base nucleotide analog labeled with a first label and a second two-base analogue labeled with a second label is within the scope of the claims in the patent ‘236. The instant claims differ from the claims in the patent ‘236 in reciting a composition used in the method claims of the patent ‘236, which is considered as an obvious variation over the claims in the patent ‘236.  
                                                       Conclusion
            Claims 1-2, 4-8 and 13 are free of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637